Title: To John Adams from James Warren, 1 January 1779
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Plymo. N E. Jany. 1. 1779
     
     I keep no Copies of Letters and therefore am Unable to refer to the dates or the Contents. I know I have wrote you many and some of them very Lengthy. The Contents may be of no great Consequence whether they are lost or received. How many you have wrote me, you can best tell, only one has yett reached me. I have been now ten days from the Capital, and therefore Unable to give you such Intelligence as I might if there. However I beleive you will not get much from there at this Time Nothing very Remarkable haveing taken place the last three weeks I was at Boston. The Papers that will be sent by the Navy Board by this Good Oppertunity and your Friend the Marquiss Fayate will give you every thing you can wish to know from here. The principal Subject of Conversation seems to be a Letter lately published by Mr. Deane Attacking with great Freedom the Character and Conduct of Doctr. Lee, and Indeed that of his whole Family. This Letter if neither Elegant or Nervous, is Calculated to Command the Attention, and fix the prejudices of the People and is designed to strike deep, as neither Congress or Individuals that Compose it are spared.
     It is no difficult Matter to Engage the prejudices of the people in a Country where Jealousy is Excited on the Slightest Surmise.
     Whether the Author has sufficient Grounds for his Charges against Doctr. Lee, and for his Complaints against Congress, or whether this is a political dust he designs to avail himself of, you can better tell in France than I can here. If Dr. Lee and his Connections are guilty of Treachery or any Misconduct I hope they will be discovered and they punished, but I must own at present I doubt it, and Some People think the Author might as well have bent his Attention to clear himself from some Insinuations not much to his Advantage. However let Matters be as they May this has a Tendency to Lessen the Confidence of the People in their Congress, and to Create Factions that may Injure the Common Cause. The Tories have by such means a full Swing for their Arts, which they Improve to the greatest Advantage. I say Nothing to you of the State of our Currency and other difficulties we have to Struggle with. The Enemy still retain N York and R Island. The French and English Squadrons are supposed to be gone to the West Indies, from whence we Expect great Events. Mrs. Adams writes you by this opportunity. Your pretty Daughter is here on a Winter’s Visit to Mrs. Warren. She is very well, and wont own that she is not happy. I am with every Wish for Your Happiness Your Friend & Servt
     
      J Warren
     
    